Exhibit 10.1



LKQ CORPORATION


SEVERANCE POLICY FOR KEY EXECUTIVES


(adopted July 21, 2014)




The LKQ Severance Policy For Key Executives (the “Policy”) provides severance
benefits to a select group of management or highly compensated employees of LKQ
Corporation, a Delaware corporation, or its affiliated entities (collectively
the "Company" or “LKQ”). The Policy is effective for selected eligible employees
as set forth in Section 2 and who satisfy the conditions set forth in this
Policy (“Covered Executives”). This Policy is designed to be an “employee
welfare benefit plan,” as defined in Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). Exhibit A is a part of this
Policy and provides important information regarding this Policy.


1.
Purpose. LKQ seeks to attract and retain qualified and capable professionals to
serve in key executive positions to maximize the value of LKQ for the benefit of
LKQ’s stockholders. The purpose of this Policy is to provide such employees with
financial security and sufficient incentive to accept and continue employment
with LKQ. This Policy describes the separation benefits that LKQ will provide to
Covered Executives under certain circumstances if their employment ends due to a
Qualifying Termination (as defined below).



2.
Covered Executives. This Policy applies to LKQ’s Chief Executive Officer, Chief
Financial Officer, any other Senior Vice President, Vice President of Finance
and any other executive, provided however that any of the foregoing executives
must be expressly designated in writing by the Compensation Committee of the
Board of Directors as being covered by this Policy.



3.
Termination of Employment. If the employment of a Covered Executive is
terminated for any reason (such last day of employment is the “Termination
Date”), such Covered Executive shall be entitled to, within 10 days of such
Termination Date, all earned but unpaid compensation for time worked through the
Termination Date, and all benefits to which the Covered Executive is otherwise
entitled pursuant to any other agreement with LKQ or LKQ plan or policy in
accordance with the terms of such agreement, plan or policy. All payments and
benefits provided to any Covered Executive under this Policy shall be subject to
satisfaction of all applicable tax withholding in amounts and at times
determined by the Company.



4.
Qualifying Termination. If (i) LKQ terminates a Covered Executive’s employment
without Cause or if a Covered Executive terminates his or her employment for
Good Reason and (ii) the Covered Executive timely complies with the Section 5
requirements, then such termination shall be a “Qualifying Termination” and LKQ
shall provide to the Covered Executive the pay and benefits specified in
Sections 4(a) through 4(h). Subject to Section 6, Section 4 payments and
benefits shall commence upon their first scheduled payment date that occurs
after the “Release Effective Date” (as defined in Section 5). The first such
payment shall include payment of all amounts that otherwise would have been due
to the Covered Executive under this Policy for the period between the
Termination Date and the date of such first payment, and any payments to be made
thereafter shall be provided at the times specified herein.



(a)
an amount equal to the Covered Executive’s bonus award for the year in which the
Termination Date occurs (pro-rated for the number of days that the Covered
Executive was employed by LKQ during such year) payable in full on the date such
bonus would normally be paid by





--------------------------------------------------------------------------------



LKQ, subject to the condition that the performance goal(s) on which the bonus
award is based is/are achieved.


(b)
a monthly amount equal to the quotient of (i) the sum of (1) the Covered
Executive’s annual base salary rate as of the day before his/her Termination
Date, plus (2) the average of the Covered Executive’s annual bonus paid to him
or her for the two prior full fiscal years (or just the prior full fiscal year
if the Covered Executive was not employed by LKQ for such two prior full fiscal
years) preceding the fiscal year of the Termination Date, divided by (ii) 12.
This amount will be paid each calendar month to the Covered Executive for the
number of months following the Termination Date set forth in the table below
next to the Covered Executive’s title as of his/her Termination Date and
disregarding any reduction in title which constituted Good Reason (such number
of months is the “Severance Period”), payable on such dates as would otherwise
be paid by LKQ.





TITLE
NUMBER OF MONTHS
Chief Executive Officer
18
Chief Financial Officer
18
Other Senior Vice Presidents
12
Vice President of Finance
12
Other Executives Designated by the Compensation Committee
As designated by the Compensation Committee





(c)
an amount equal to the Amended and Restated LKQ Long Term Incentive Plan (the
“LTIP”) “Cash Award” (as defined in the LTIP) for the Covered Executive for the
performance period in which the Termination Date occurs (pro-rated for the
number of days that the Covered Person was employed by LKQ during such
performance period) payable in full on the date that the Cash Award would
normally be paid by LKQ (without subjecting such payment to any deferral
requirement under the LTIP), subject to the condition that the performance
goal(s) on which the award is based is/are achieved.



(d)
an amount equal to the Covered Executive’s Deferred Awards (as defined in the
LTIP and including any unpaid accrued interest thereon) that had not been paid
and which would be paid on the dates they would otherwise be paid under the
LTIP.



(e)
the Covered Executive and his or her then eligible dependents shall continue to
be covered by and participate in the group health and dental care plans
(collectively, “Health Plans”) of LKQ (at LKQ’s cost) in which the Covered
Executive (and his/her dependents) participated, or was eligible to participate,
immediately prior to the Termination Date through the end of the Severance
Period; provided, however, that any medical or dental welfare benefit otherwise
receivable by the Covered Executive hereunder shall be reduced (or eliminated)
to the extent that the Covered Executive becomes covered under another group
health or dental care plan providing comparable medical and health benefits.
During the Severance Period, the Covered





--------------------------------------------------------------------------------



Executive shall be eligible to participate in such Health Plans on terms that
are at least as favorable as those in effect immediately prior to the
Termination Date. However, in the event that the terms of the Health Plans do
not permit the Covered Executive to participate in those plans (other than
pursuant to an election under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”)), in lieu of coverage and participation under the Health
Plans, LKQ shall pay to the Covered Executive within sixty (60) calendar days of
the Termination Date a lump sum cash amount equal to the product of two (2)
times the Covered Executive’s monthly COBRA premium amount multiplied by the
number of months in the Covered Executive’s Severance Period. In addition, for
the purposes of coverage under COBRA, the Covered Executive’s COBRA event date
will be the date of loss of coverage described in this paragraph.


(f)
the Covered Executive’s outstanding unvested stock options under the LKQ 1998
Equity Incentive Plan shall continue to vest in accordance with their terms
during the Severance Period as if the Covered Executive was still employed by
LKQ, and (subject to earlier expiration of the stock option’s term as provided
in the applicable stock option agreement) the Covered Executive shall have 90
days after each such vesting to exercise such newly vested portion of the stock
option.



(g)
the Covered Executive’s restricted stock and/or restricted stock units under the
LKQ 1998 Equity Incentive Plan shall continue to vest (and be settled) in
accordance with their terms during the Severance Period as if the Covered
Executive was still employed by LKQ.



(h)
LKQ shall at its sole expense as incurred provide the Covered Executive with
outplacement services on such terms and conditions as may be reasonably
determined by LKQ prior to the Covered Executive’s Termination Date.



5.
Release of Claims. LKQ’s obligations under this Policy to a Covered Executive
(other than the pay and benefits set forth in Section 3) are contingent upon a
Covered Executive’s executing and delivering to LKQ (and not revoking during any
applicable revocation period) a valid, enforceable, full and unconditional
release of all claims the Covered Executive may have against the Company
(whether known or unknown) as of the Termination Date in such form as prescribed
by the Company and which release becomes effective by its terms no later than 55
days after the Termination Date (such effectiveness, if any, is the “Release
Effective Date”).



6.
Section 409A. The Policy is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Code Section 409A. Notwithstanding the
foregoing, in the event this Policy or any benefit paid under this Policy to a
Covered Executive is deemed to be subject to Code Section 409A, each Covered
Executive consents to the Company’s adoption of such conforming amendments as
the Company deems advisable or necessary, in its sole discretion (but without an
obligation to do so), to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A. This Policy will be interpreted and construed
to not violate Code Section 409A, although nothing herein will be construed as
an entitlement to or guarantee of any particular tax treatment to any Covered
Executive.



For purposes of this Policy, a termination of employment means a “separation
from service” as defined in Code Section 409A. Each payment made pursuant to any
provision of this Policy shall be considered a separate payment and not one of a
series of payments for purposes of Code Section 409A. While it is intended that
all payments and benefits provided under this Policy to Covered Executives will
be exempt from or comply with Code Section 409A, the Company makes no
representation or covenant




--------------------------------------------------------------------------------



to ensure that the payments under this Policy are exempt from or compliant with
Code Section 409A. The Company will have no liability to Covered Executives or
any other person or entity if a payment or benefit under this Policy is
challenged by any taxing authority or is ultimately determined not to be exempt
or compliant. The Covered Executives further understand and agree that the
Covered Executives will be entirely responsible for any and all taxes on any
benefits payable to the Covered Executives as a result of this Policy. As a
condition of participation in the Policy, each Covered Executive understands and
agrees that he/she will never assert any claims against the Company for
reimbursement or payment of any Code Section 409A additional taxes, penalties
and/or interest.


If upon a Covered Executive’s “separation from service” within the meaning of
Code Section 409A, he or she is then a “specified employee” (as defined in Code
Section 409A), then solely to the extent necessary to comply with Code Section
409A and avoid the imposition of taxes under Code Section 409A, the Company
shall defer payment of “nonqualified deferred compensation” subject to Code
Section 409A payable as a result of and within six (6) months following such
“separation from service” under this Policy until the earlier of (i) the first
business day of the seventh month following the Covered Executive’s “separation
from service,” or (ii) ten (10) days after the Company receives written
confirmation of the Covered Executive’s death. Any such delayed payments shall
be made without interest. For avoidance of doubt, any payment whose amount is
derived from the value of a Company common share shall be calculated using the
value of a common share as of the closing on the expiration date of the
foregoing Code Section 409A delay period.


To the extent any nonqualified deferred compensation payment to a Covered
Executive could be paid in one or more of the Covered Executive’s taxable years
depending upon the Covered Executive completing certain employment-related
actions, then any such payments will commence or occur in the later taxable year
to the extent required by Code Section 409A.


No reimbursement payable to the Covered Executive pursuant to any provisions of
this Policy or pursuant to any plan or arrangement of LKQ shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that it does not violate Code Section 409A.


Any reimbursement payable to the Covered Executive under this Policy or pursuant
to any plan or arrangement of LKQ shall be paid in accordance with the Company’s
established procedures provided, however, that to the extent necessary to comply
with Code Section 409A, the following requirements will be adhered to: (1) such
reimbursement arrangements will provide an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement or of the
in-kind benefits to be provided, (2) such reimbursement arrangements will
provide for the reimbursement of expenses incurred or for the provision of the
in-kind benefits during an objectively and specifically prescribed period
(including the lifetime of the service provider), (3) such reimbursement
arrangements will provide that the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a Covered Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, (4) the reimbursement of an
eligible expense will be made on or before the last day of the Covered
Executive’s taxable year following the taxable year in which the expense was
incurred, and (5) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit. Additionally, to the
extent required by Code Section 409A, an eligible reimbursement expense must be
incurred by the Covered Executive no later than the end of the second year
following the year in which the Covered Executive’s Termination Date occurs and
any reimbursement payments to a Covered Executive must be made not later than
the end of the third year following the Covered Executive’s Termination Date
(or, in




--------------------------------------------------------------------------------



the case of in-kind benefits, by the end of the second year following the
Covered Executive’s Termination Date).




7.
Section 280G. Anything in this Policy to the contrary notwithstanding, in the
event that the independent auditors of the Company (the “Accounting Firm”)
determine that receipt of all payments or distributions in the nature of
compensation to or for a Covered Executive’s benefit, whether paid or payable
pursuant to this Policy or otherwise (“Payments”), would subject the Covered
Executive to tax under Section 4999 of the Code because of Code Section 280G
(and/or the Company would not be able to fully deduct compensation payments to
the Covered Executive because of Code Section 280G), the benefits paid or
payable pursuant to this Policy (the “Policy Payments”), may be reduced (but not
below zero) to the Reduced Amount, but only if the Accounting Firm determines
that the Net After-Tax Receipt of unreduced aggregate Payments would be equal to
or less than the Net After-Tax Receipt of the aggregate Payments as if the
Payments were reduced to the Reduced Amount. If such a determination is not made
by the Accounting Firm, the Covered Executive shall receive all Policy Payments
to which he/she is entitled under this Policy.



If the Accounting Firm determines that Policy Payments should be reduced to the
Reduced Amount, the Company shall promptly give the Covered Executive notice to
that effect and a copy of the detailed calculation thereof. Absent manifest
error, all determinations made by the Accounting Firm under this Section 7 shall
be binding upon a Covered Executive and the Company and shall be made as soon as
reasonably practicable and in no event later than twenty (20) business days
following the date of the Code Section 280G “change in ownership or control”, or
such later date on which there has been a Payment.


The reduction of the Policy Payments, if applicable, shall be made by reducing
the payments and benefits hereunder in the following order, and only to the
extent necessary to achieve, in the aggregate with other Payments, the Reduced
Amount. The Company shall reduce or eliminate the Policy Payments, by first
reducing or eliminating the portion of the Policy Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the determination.


All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 7 shall be borne by the Company. To the extent requested by a
Covered Executive, the Company shall cooperate with such Covered Executive in
good faith in valuing services provided or to be provided by such Covered
Executive (including without limitation, the Covered Executive agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant) before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the Treasury
Regulations adopted under Section 280G of the Code (the “Regulations”)), such
that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the Regulations
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the Regulations in accordance with Q&A-5(a) of the
Regulations.


As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to a
Covered Executive or for the Covered Executive’s benefit pursuant to this Policy
which should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to a Covered Executive or for the Covered Executive’s benefit pursuant to this
Policy could have been so paid or distributed




--------------------------------------------------------------------------------



(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Covered Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, such
Covered Executive shall pay any such Overpayment to the Company; provided,
however, that no amount shall be payable by a Covered Executive to the Company
if and to the extent such payment would not either reduce the amount of taxes to
which the Covered Executive is subject under Sections 1 and 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to the Covered Executive or for the Covered
Executive’s benefit.


For purposes of this Section 7, “Net After-Tax Receipt” shall mean the present
value (as determined in accordance with Section 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Covered Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Covered Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Covered Executive certifies as likely to apply to the Covered Executive in the
relevant tax year(s). For purposes of this Section 7, “Reduced Amount” shall
mean $1,000.00 less than the greatest amount of Payments that can be paid that
would not result in the imposition of the excise tax under Section 4999 of the
Code.


8.
Restrictive Covenants.



(a) The Covered Executive agrees to keep confidential all Confidential
Information and shall not (directly or indirectly) disclose or use any such
Confidential Information (other than as legally compelled by a court or a
governmental or regulatory authority). For purposes of this Policy, Confidential
Information shall mean information (whether or not in written form) concerning
the business, products, services, plans, strategies, suppliers, business
relationships, employees, customers, prospects, and financial affairs of LKQ and
its affiliates, which is not generally known to the public or in the trade, is a
competitive asset, and the disclosure of which would likely result in a
competitive disadvantage to LKQ.


(b) The Covered Executive agrees that during the Severance Period the Covered
Executive shall not, directly or indirectly, either for the Covered Executive or
for any other person or entity: engage in, represent, furnish consulting
services to, be employed by or have any interest in (whether as owner,
principal, director, officer, partner, agent, consultant, lender, shareholder,
member or otherwise) any business that would be competitive with any business
conducted by LKQ or its subsidiaries on the date of this Agreement or any other
business conducted by LKQ or its subsidiaries during the Covered Executive’s
employment, anywhere in the United States; provided, however, the Covered
Executive may acquire and hold an aggregate of up to two percent of the
outstanding shares of any corporation engaged in any such business if such
shares are publicly traded in an established securities market.


(c) The Covered Executive agrees that during the Severance Period the Covered
Executive shall not, directly or indirectly, either for the Covered Executive or
for any other person or entity, induce any customer of LKQ or its subsidiaries
to patronize any other business, request or advise any other person or entity
with which LKQ has a business relationship (including customers and suppliers)
to withdraw, curtail or cancel any of its business with LKQ or its




--------------------------------------------------------------------------------



subsidiaries, or hire for employment, or assist any other person or entity in
hiring for employment, any person employed by any of LKQ or its subsidiaries.


(d) Upon breach by the Covered Executive of any provision of this Section 7, the
Covered Executive shall forfeit all benefits otherwise payable to the Covered
Executive pursuant to this Policy (other than pay and benefits set forth in
subsection 4(a)) and shall be obligated to repay to LKQ any cash payments made
to the Covered Executive pursuant to this Policy (other than the pay and
benefits set forth in Section 3).


9.
Term. The Company reserves the right to amend or terminate the Policy at any
time, in whole or in part, and in any manner, and for any reason.
Notwithstanding the foregoing, unless a Covered Executive provides written
consent to the contrary, any termination or amendment of the Policy will be
effective only after one (1) year advance written notice to a Covered Executive
if such amendment or termination would result in a reduction of benefits that
the Covered Executive would have otherwise been able to receive under the
pre-amended or terminated Policy. If a Covered Executive experiences a
Qualifying Termination before the first anniversary of the Covered Executive’s
receipt of the foregoing Company notice, then the Covered Executive shall remain
eligible to receive the full benefits owed to him/her under the pre-amended or
terminated Policy.



10.
Definitions.



(a)
“Cause” shall mean (i) the Covered Executive engaging in willful and continued
failure to substantially perform his or her material duties with the Company
(other than due to becoming disabled); provided, however, that the Company shall
have provided the Covered Executive with written notice of such failure and such
failure is not cured by the Covered Executive within twenty (20) calendar days
of such notice; (ii) the Covered Executive engaging in misconduct that is
materially and demonstrably injurious to the Company; (iii) the conviction of,
or plea of no contest to, a felony or other crime of moral turpitude by the
Covered Executive; or (iv) a final non-appealable adjudication in a criminal or
civil proceeding that the Covered Executive has committed fraud. For purposes of
the previous sentence, no act or failure to act on the part of the Covered
Executive shall be deemed “willful” if it is done, or omitted to be done, by the
Covered Executive in good faith and with a reasonable belief that it was in the
best interest of the Company.



(b)
“Good Reason” shall mean, with respect to a Covered Executive, the occurrence of
any of the following events or circumstances without the advance written consent
of the Covered Executive:



(i)
a substantial adverse change in the Covered Executive’s title, position,
offices, or the nature of the Covered Executive’s duties or responsibilities, or
in the position, level, or status of the person to whom the Covered Executive
reports.



(ii)
a reduction by the Company in the Covered Executive’s annual base salary, target
bonus, or benefits, other than a general reduction in benefits applicable across
similarly situated executives within the Company;



(iii)
a failure by the Company to pay the Covered Executive material compensation or
benefits when due including, without limitation, failure by the Company to pay
any benefits accrued prior to the effective date of this Policy;







--------------------------------------------------------------------------------



(iv)
the relocation of the office of the Company where the Covered Executive is
principally employed to a location that is more than forty (40) miles from such
office of the Company (except for required travel on the Company’s business to
an extent substantially consistent with the Covered Executive’s customary
business travel obligations in the ordinary course of business); or



(v)
any failure by a successor to the Company to assume and agree to the terms of
this Policy.



provided, however, that no event or condition set forth in subparagraphs (i)
through (v) above shall constitute Good Reason unless (x) the Covered Executive
gives the Company written notice of objection to such event or condition within
sixty (60) calendar days of the initial occurrence of such event or condition
and (y) such event or condition is not corrected or remedied, in all material
respects, by the Company within thirty (30) calendar days of its receipt of such
notice; and provided, further, however, that the Covered Executive’s mental or
physical incapacity following the occurrence of an event described above in
subparagraphs (i) through (v) above shall not affect the Covered Executive’s
ability to terminate employment for Good Reason and that the Covered Executive’s
death following delivery of a notice of termination shall not affect the estate
of the Covered Executive’s entitlement to the payments and benefits provided
hereunder. In order to qualify as a termination of employment due to Good
Reason, the Covered Executive must resign his/her employment for Good Reason
within forty (40) calendar days after he has provided the Company with the
foregoing notice that a Good Reason event has occurred.


11.
Beneficiaries. If a Covered Executive dies while any amount would be payable to
such Covered Executive if he or she had continued to live, all such amounts
shall be paid in accordance with the terms of this Policy to the devisee,
legatee or other designee of the Covered Executive or, if there is no such
designee, to the estate of the Covered Executive.



12.
Change of Control.  In the event of a Code Section 409A “change in control
event” that occurs before a Covered Executive has fully received his/her
benefits owed to him/her under this Policy for a Qualifying Termination, then
(with the exception of any on-going Section 4(e) Health Plan benefits or Section
4(h) outplacement benefits) all unpaid benefits under this Policy shall be
accelerated and be paid to a Covered Executive in a lump sum on the earliest
practicable date(s) that would not violate Code Section 409A.



If a Covered Executive experiences a Qualifying Termination and on his/her
Termination Date such Covered Executive is a party to a change of control or
similar agreement with LKQ which can provide the Covered Executive with change
of control severance benefits (the “Change of Control Agreement”) then the
following provisions of this Section 12 shall also be applicable to such Covered
Executive.


If a “Change of Control” (as defined in the Covered Executive’s Change of
Control Agreement) occurs before either (i) the Covered Executive’s Termination
Date in the event LKQ terminates the Covered Executive’s employment without
Cause or (ii) the initial occurrence of a Good Reason event which ultimately is
the basis for the Covered Executive’s Qualifying Termination and if the Covered
Executive is therefore eligible for benefits under his/her Change of Control
Agreement, then no benefits will be provided to such Covered Executive under
this Policy.






--------------------------------------------------------------------------------



Any severance benefits provided (or to be provided) under this Policy to a
Covered Executive shall fully reduce or offset the benefits (which are of the
same type of payment or benefit) that may otherwise be provided to a Covered
Executive under his/her Change of Control Agreement. To hypothetically
illustrate the foregoing sentence, if a Covered Executive was eligible for
twelve months of salary severance under this Policy and twenty-four months of
salary severance under his/her Change of Control Agreement, then the maximum
aggregate amount of salary severance that could potentially be paid to the
Covered Executive under both the Policy and the Change of Control Agreement
would be an amount equal to twenty-four months of salary.


The Section 5 release of claims shall include a limited waiver to enable the
Covered Executive to still be able to potentially receive Change of Control
Agreement severance benefits to the extent applicable.


13.
Governing Law, Entire Agreement, At-Will. This Policy is governed by ERISA and,
to the extent applicable, the laws of the State of Delaware, without reference
to the conflict of law provisions thereof. With the exception of any executed
change in control severance agreement that a Covered Executive has entered into
with the Company, the Policy supersedes any and all prior separation, change in
control, severance and salary continuation arrangements, programs and/or similar
plans that may previously have been offered or provided by the Company (and its
predecessors-in-interest) to Covered Executives. Except as may be provided above
in Section 12, a Covered Executive is eligible to receive only the severance
benefits described in this Policy and is not eligible for any other post
employment severance from any other Company plan, policy or agreement. No
provision of the Policy is intended to provide any Covered Executive with any
right to continue as an employee with the Company or in any other capacity, for
any specific period of time, or otherwise affect the right of the Company to
terminate the employment or service of any individual at any time for any reason
or no reason, with or without Cause.









--------------------------------------------------------------------------------



EXHIBIT A


The Policy, including its Exhibit A, constitutes both the official plan document
and the required summary plan description under ERISA.
ELIGIBILITY
The Policy is effective for selected eligible employees as set forth in Section
2 of the Policy and who otherwise satisfy the conditions set forth in the Policy
(“Covered Executives”).
BENEFITS
If you are a Covered Executive, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in the Policy.
OTHER IMPORTANT INFORMATION
A. Policy Administration. As the Policy Administrator, the Company has the full
and sole discretionary authority to administer and interpret the Policy,
including discretionary authority to determine eligibility for participation in
and for benefits under the Policy, to determine the amount of benefits (if any)
payable per participant, and to interpret any terms of this document. All
determinations by the Policy Administrator will be final and conclusive upon all
persons and be given the maximum possible deference allowed by law. The Policy
Administrator is the “named fiduciary” of the Policy for purposes of ERISA and
will be subject to the applicable fiduciary standards of ERISA when acting in
such capacity. The Company may delegate in writing to any other person all or a
portion of its authority or responsibility with respect to the Policy.
B. Source of Benefits. The Policy is unfunded, and all severance benefits will
be paid from the general assets of the Company or its successor. No
contributions are required under the Policy.
C. Claims Procedure. If you are a Covered Executive and believe you have been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit you received under the Policy, you may submit a signed, written
application to the Company’s Senior Vice President o f Human Resources (“Claims
Administrator”). You will be notified in writing of the approval or denial of
this claim within ninety (90) days of the date that the Claims Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim. In the event an extension is necessary, you will be
provided written notice prior to the end of the initial ninety (90) day period
indicating the special circumstances requiring the extension and the date by
which the Claims Administrator expects to notify you of approval or denial of
the claim. In no event will an extension extend beyond ninety (90) days after
the end of the initial ninety (90) day period. If your claim is denied, the
written notification will state specific reasons for the denial, make specific
reference to the Policy provision(s) on which the denial is based, and provide a
description of any material or information necessary for you to perfect the
claim and why such material or information is necessary. The written
notification will also provide a description of the Policy’s review procedures
and the applicable time limits, including a statement of your right to bring a
civil suit under section 502(a) of ERISA following denial of your claim on
review.
You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Policy for purposes of such review. This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim. Upon request and free of charge, you will be provided with




--------------------------------------------------------------------------------



reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim.
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim. In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period. If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information. If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Policy
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim. The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.
If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Policy, and (2) the provisions of
the Policy have been consistently applied to similarly situated Policy
participants, if any. In pursuing any of your rights set forth in this section,
your authorized representative may act on your behalf.
If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.
D. Indemnification. The Company agrees to indemnify its officers and employees
and the members of the Board of Directors of the Company from all liabilities
from their acts or omissions in connection with the administration, amendment or
termination of the Policy, to the maximum extent permitted by applicable law.
E. Severability. If any provision of the Policy is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Policy, and the Policy will be construed and enforced as if
such provision had not been included.
F. Headings. Headings in the Policy are for purposes of reference only and will
not limit or otherwise affect the meaning hereof.
STATEMENT OF ERISA RIGHTS
As a participant in the Policy you are entitled to certain rights and
protections under ERISA. ERISA provides that all Policy participants shall be
entitled to:
A. Receive Information About Your Policy and Benefits
Examine, without charge, at the Policy Administrator’s office and at other
specified locations, such as work sites, all documents governing the Policy.




--------------------------------------------------------------------------------



Obtain, upon written request to the Policy Administrator, copies of documents
governing the operation of the Policy. The Policy Administrator may impose a
reasonable charge for the copies.
B. Prudent Actions by Policy Fiduciaries
In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of you and other Policy
participants and beneficiaries. No one, including your employer or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit or exercising your rights under ERISA.
C. Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Policy documents and do not receive it within
30 days, you may file suit in a federal court. In such a case, the court may
require the Policy Administrator to provide the materials and pay you up to
$110.00 per day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Policy Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or federal court after you have completed the Policy's
administrative appeals process. If you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.
D. Assistance With Your Questions
If you have any questions about the Policy, you should contact the Policy
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Policy Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.




--------------------------------------------------------------------------------



ADDITIONAL POLICY INFORMATION
Name of Policy:
LKQ Corporation Severance Policy for Key Executives
Employer Sponsoring Policy:
LKQ Corporation
500 West Madison Street, Suite 2800, Chicago, IL 60661
Employer Identification Number:
36-4215970
Policy Number:
501
Policy Year:
Calendar Year
Policy Administrator:
LKQ Corporation
c/o Senior Vice President of Human Resources
500 West Madison Street, Suite 2800, Chicago, IL 60661
Telephone No. (312) 621-1950
Agent for Service of Legal Process:
Policy Administrator, at the above address
Type of Policy:
Employee Welfare Benefit Plan providing for severance benefits
Policy Costs:
The cost of the Policy is paid by LKQ Corporation
Type of Administration:
Self-administered by the Policy Administrator







IN WITNESS WHEREOF, the Company has caused this Policy to be duly executed as of
July 21, 2014.


 
LKQ CORPORATION
 
 
 
/s/ Robert A. Alberico
By:
Robert A. Alberico
Title:
Senior Vice President of Human Resources



